Title: From James Madison to the Speaker of the House of Representatives, 12 February 1802
From: Madison, James
To: Speaker of the House of Representatives


Sir,
Department of State, 12th February 1802.
I have the honor to enclose my report upon the Memorial and Petition of Adam Tunno and others, referred to me by an order of the House of Representatives on the 3d Instant. With great respect I have the honor to be, Sir, your most Obt Sert.
James Madison
 
[Enclosure]
The Secretary of State to whom was referred, by an order of the House of Representatives of the 3d of this Month the memorial and petition of Adam Tunno and others, relative to the capture and condemnation of the Ship South Carolina and her cargo, to consider and report thereon, has considered the same and thereupon reports, as follows:
That the 7th Article of the additional ordinance of the King of Spain, dated at Aranjuez on the 21st. May 1799, for encouraging privateering, which provides, that “every recaptured neutral vessel should remain to the profit of the captors,” appears to be the edict complained of by the memor[i]alists: that in consequence of the remonstrances of the American Minister, the word neutral was, on the 13th. of November of the same year, ordered by his Catholic Majesty to be expunged from the article, the effect of which is supposed by the Minister to be equivalent to an exemption of neutral vessels from its operation; that the Minister has made repeated remonstrances to the Spanish Government respecting the case of the Memor[i]alists vessel and cargo, one of the grounds of the condemnation of which at Majorca on the 5th of Sept. 1800 was the Article of the ordinance above recited: that on the 18th Jany. 1801 the Minister of State of His Catholic Majesty officially informed the Minister of the United States that His Catholic Majesty “had resolved that the Council of War to whom the cognizance of such subjects belongs, should examine and ascertain the facts (respecting the case of the memor[i]alists) and advise his Majesty as justice should require”: that the Secretary has no information of the decision of the Council; but, when made, if the nature of it should so require, it will be included in the negotiations now depending between the two Governments, respecting american captured property.
All which is respectfully submitted.

James Madison
Department of State
12 Feby 1802

 

   RC and enclosure (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1); Tr and Tr of enclosure (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC and enclosure in a clerk’s hand, signed by JM. JM sent a similar letter and report to the president of the Senate, 12 Feb. 1802 (DNA: RG 46, Reports and Communications from the Secretary of State, 7A-F1). On 15 Feb. JM’s report was read and tabled in the House and the Senate (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 187–88, 509).


   William Lambert, acting for John Beckley, had sent JM an extract from the House journal, dated 3 Feb. 1802, describing a memorial and petition of Adam Tunno and James Cox, of the Charleston firm of Tunno and Cox, and Thomas Tunno and John Price, also Charleston merchants, seeking relief for the capture of their ship South Carolina and its cargo by Spanish privateers. Thomas Tunno and John Price had sent the memorial to JM on 22 July 1801 and requested that he lay it before Congress. The documents were presented and read in the House, which then referred them to the secretary of state, “with instructions to examine the same, and report his opinion thereupon to the House” (DNA: RG 59, ML; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:460). JM also received a copy of a Senate resolution, dated 5 Feb. 1802, referring to him another copy of the memorial and petition “to consider and report thereon to the Senate” (enclosed in Samuel A. Otis to JM, 5 Feb. 1802 [DNA: RG 59, ML]).

